DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 08/23/2021 has been entered and is currently under consideration.  Claims 1 and 6-8 are allowed.
Allowable Subject Matter
Claims 1 and 6-8 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Arayashiki et al. (JP2011-5738 of record with reference to examiner provided machine translation) hereinafter Arayashiki teaches:
An injection molding apparatus for inserting an insert (Fig 3-5: molding apparatus 41; [0044]) including an upper mold provided with an upper core (Fig 3-5: upper die 43, upper mold cavity 84) and an under mold provided with an under core (Fig 3-5: lower mold 42, positioning core 44) for manufacturing an injection molding product by receiving synthetic resin melt and curing in a state in which the insert whose size is not constant is inserted (Fig 3-5: magnet/insert member 22; [0027]), the injection molding apparatus comprising:
an elastic clamper device supported by the under mold (Fig 3-5: positioning mechanism 44; [0028]), embedded in the under core ([0028]), interlocked with a size of the insert (Fig 6), and elastically pressurizing a first side and a second side of the insert to hold the insert to be inserted into a predetermined position between the upper core and the under core by the elastic clamper device when the synthetic resin melt is introduced ([0043-0044]).
Arayashiki does not explicitly teach an atypical stiffener.  However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim 
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Arayashiki further teaches wherein the elastic clamper device includes a first side elastic clamper elastically pressing the first side of the atypical stiffener and a second side elastic clamper elastically pressing the second side of the atypical stiffener to elastically press the atypical stiffener between the first side elastic clamper and the second side elastic clamper (Fig 3-5: arm portion 73; [0043-0044]).
Arayashiki further teaches wherein each of the first side elastic clamper and the second side elastic clamper include: a vertical supporter mounted and erected on the under mold (Fig 3-5: base core 61); and a horizontal elastic bundle mounted on an upper end portion of the vertical supporter and embedded in the under core to elastically pressurize the first side and the second side of the atypical stiffener between the first side elastic clamper and the second side elastic clamper (Fig 3-5: elastic member 62).
Arayashiki further teaches wherein each vertical supporter of the first side elastic clamper and the second side elastic clamper is erected to be inclined from a lower end portion of the under mold toward an upper end portion of the under mold so that the horizontal elastic bundle of the first side elastic clamper and the horizontal elastic bundle of the second side elastic clamper are configured to elastically pressurize the insert by the first side elastic clamper and the second side elastic clamper in upper wide and lower narrow clearances while the horizontal elastic bundle of the first side elastic clamper and the horizontal elastic bundle of the second side elastic clamper are in the under core (Fig 3-9: inclined surface 67; [0038-0044]).
Arayashiki does not teach wherein the elastic clamper device further include a tilt bracket connected at a middle end portion of the under mold and including inclination holes which are obliquely 
Since the prior art of record fails to teach each and every limitation of the claim, claim 1 is allowed.
Claims 6-8 are allowed due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743